Citation Nr: 1224637	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, B.J.G.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to August 1963.  He died in May 2006.  The appellant in this matter is the Veteran's surviving spouse.

The appellant testified before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.

At the May 2012 Travel Board hearing, the appellant, along with her accredited representative, indicated that the appellant wished to withdraw all issues currently on appeal, with the exception of the claim for entitlement to DIC benefits under § 1151.  Accordingly, those issues will be dismissed.

The issue of entitlement to DIC benefits under § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

At the May 2012 Travel Board hearing, the appellant indicated that she wished to withdraw her appeal regarding entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's substantive appeal have been met as to her claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for a withdrawal of the appellant's substantive appeal have been met as to her claim for entitlement to accrued benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Applicable Law and Regulations

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

In this case, the appellant filed claims for service connection for the cause of the Veteran's death and accrued benefits in January 2007, along with a claim for DIC benefits under § 1151.

In a rating decision dated in September 2007, the RO denied the appellant's claim for entitlement to DIC benefits under 38 U.S.C.A. § 1151; at that time, the RO did not adjudicate the cause of death or accrued benefits claims.  Thereafter, in a January 2009 Statement of the Case (SOC), the RO denied the claims for service connection for the cause of the Veteran's death and the claim for accrued benefits, and continued the denial of the DIC claim under 38 U.S.C.A. § 1151.  The appellant filed a VA Form 9 in February 2009, thereby perfecting an appeal as to all of the issues on the January 2009 SOC.  

As noted above, however, the appellant and her representative specifically requested to withdraw all current appeals on the record, with the exception of the DIC claim under 38 U.S.C.A. § 1151, at the May 2012 Travel Board hearing.  See the May 2012 hearing transcript, pages 14, 18.  The appellant essentially testified that she did not intend to file claims for service connection for the cause of the Veteran's death or accrued benefits.  As her request to withdraw the appeal as to these issues was made on the record at the May 2012 hearing, there is no requirement that it be in writing.  See 38 C.F.R. § 20.204(b) (2011).

The Board therefore finds that the appellant's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeals.  See 38 C.F.R. § 20.204 (2011).  Accordingly, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, since the Board does not have jurisdiction to review the appeal of these claims, they are dismissed.





ORDER

The appeal of entitlement to service connection for the cause of the Veteran's death is dismissed.

The appeal of entitlement to accrued benefits is dismissed.


REMAND

Unfortunately, a remand is required with respect to the appellant's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

The appellant contends that VA negligence in furnishing the Veteran with hospital care and medical treatment during his final illness and in the last days of his life caused or contributed to his death.  She specifically contends that a VA physician erred in performing lung surgery on the Veteran when such surgery was contraindicated because he suffered from a lung infection.  The appellant asserts that this was done despite the recommendation of a different treating physician to delay the Veteran's surgery until a time upon which his infection had resolved.  As a result of his lung surgery, the appellant contends that the Veteran developed sepsis, which led to the rapid deterioration of his condition and ultimately his death due to cardiopulmonary arrest-sepsis.

The Board notes initially that not all of the Veteran's terminal medical records have been obtained and associated with the claims file.  A review of the claims file shows that the appellant has submitted certain copies of some of the laboratory reports associated from the Veteran's final illness and hospitalization at the VA hospital in Madison, Wisconsin in May 2006, along with the May 2006 autopsy report from this VA facility.  However, this does not appear to be a complete record of the Veteran's medical treatment leading up to and during his final illness.  This is significant because VA treatment records are considered records in the custody of a Federal department or agent that VA is obligated to obtain when relevant to the claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  A review of Virtual VA also does not indicate that there are any relevant records, to include the Veteran's terminal medical records, in that database.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's terminal medical records from the Madison, Wisconsin VA Hospital dated in May 2006 must be obtained and associated with the claims file.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. §1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying death of a Veteran in the same manner as if such death were service-connected.  For purposes of this section, a death is a qualifying death if it was not the result of the Veteran's willful misconduct and death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. §1151 (West 2002).  

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2011)).  To establish causation for the Veteran's death, the evidence must show that the hospital care or medical or surgical treatment resulted in death.  Merely showing that a Veteran received care or treatment and that the Veteran died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1) (2011).

As provided in 38 C.F.R. § 3.361(d), the proximate cause of death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The Board notes that, in an August 2007 opinion, a VA clinician was asked to opine whether the Veteran's death was due to or the result of the medical or surgical treatment he received at the Madison, Wisconsin VA hospital.  In response, the clinician opined that that the Veteran's death was less likely than not the result of his treatment at the VA medical facility.  He concluded that the Veteran's death was due to an event that could not have been reasonably foreseen or anticipated by a competent and prudent health provider.  Although asked, the VA clinician did not provide an opinion specifically addressing whether VA negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, caused the Veteran's death.  See 38 U.S.C.A. § 1151 (West 2002).  Having reviewed the August 2007 VA clinician's opinion, the Board finds that it does not adequately address the appellant's specific contention essentially that the Veteran's physician demonstrated an error in judgment by recommending and performing the Veteran's lung surgery in spite of his lung infection.  An opinion as to the appellant's contention in this regard is needed in order to properly adjudicate the appellant's claim.  Further, although it appears that the August 2007 VA clinician reviewed the Veteran's electronic VA treatment records, including his terminal medical records, prior to offering his opinion concerning the cause of the Veteran's death, as noted above, a complete record may have not been before the VA examiner.  Thus, the Board finds that, on remand, once the Veteran's terminal medical records from Madison, Wisconsin VA Hospital have been obtained, then this claims file should be sent to another VA clinician for an opinion as to whether VA negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records not already of record pertaining to the Veteran's hospitalization at the Madison, Wisconsin VA hospital in May 2006 prior to his death.  Also, obtain a copy of all signed consents, to specifically include for the surgery performed, for all procedures conducted during the May 2006 hospitalization.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After the Veteran's VA medical records have been obtained and associated with the claims file, then send the Veteran's claims file to an appropriate VA physician for an opinion as to whether VA lack of proper care/negligence caused the Veteran's death.  A copy of this remand should be provided to this VA clinician.  This opinion should be requested from a different VA physician than the physician who provided the August 2007 opinion and from a physician who does not work at the Madison, Wisconsin VA medical facility.  

Based on a review of the Veteran's claims file, the VA clinician is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused the Veteran's death.  This clinician must specifically address whether the Veteran's May 2006 lung surgery prior to death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on behalf of VA medical professionals.  This clinician must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider during the Veteran's final illness and hospitalization. 

Rationale for all requested opinions shall be provided.  In providing the requested opinion, the clinician shall consider and reconcile any additional opinions regarding the above.  If the VA physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, readjudicate the appellant's claim for DIC benefits under § 1151.  If the decision with respect to the claim remains adverse to the appellant, provide the appellant and her representative with a Supplemental Statement of the Case and afford an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


